Citation Nr: 0009908	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic dysentery.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for frostbite injury 
residuals.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of 
multiple joints.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition 
with edema.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss 
disability.

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic back 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
December 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A claim of entitlement to an increased rating for post-
traumatic stress disorder was appealed.  In June 1998, the 
appellant indicated in writing that his appeal was satisfied 
as to the evaluation of service connected post-traumatic 
stress disorder.  Accordingly, this issue is withdrawn from 
appellate consideration.  38 C.F.R. § 20.204(b) (1999).



FINDINGS OF FACT

1.  Competent medical evidence of inservice or post-service 
chronic dysentery, irritable bowel syndrome, frostbite or 
frostbite injury residuals, or peripheral neuropathy has not 
been presented.

2.  Service connection for arthritis was denied in a January 
1989 rating decision.  The appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for arthritis is does 
not bear directly and substantially on the matter of whether 
arthritis was incurred in service.

4.  Service connection for a heart condition was denied in a 
January 1989 rating decision.  The appellant did not appeal.

5.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a heart condition 
bears directly and substantially on the matter of whether the 
appellant has a post-service heart condition.

6.  Competent medical evidence attributing post-service 
cardiomyopathy with congestive heart failure or atrial 
fibrillation to service has not been presented.

7.  Service connection for a hearing loss disability was 
denied in a June 1990 Board decision.

8.  Competent medical evidence of post-service hearing loss 
has been presented.

9.  Competent medical evidence of post-service hearing loss 
disability or competent medical evidence attributing post-
service hearing loss to service has not been presented.

10.  Service connection for a chronic back condition was 
denied in a June 1990 Board decision.

11.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a chronic back 
condition is cumulative.


CONCLUSIONS OF LAW

1.  The claims for service connection for chronic dysentery, 
irritable bowel syndrome, frostbite injury residuals, and 
peripheral neuropathy are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The January 1989 rating decision denying service 
connection for arthritis is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

3.  The January 1989 rating decision denying service 
connection for a heart condition is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

4.  The claim for service connection for a heart condition, 
to include cardiomyopathy with congestive heart failure and 
atrial fibrillation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The June 1990 Board decision denying service connection 
for hearing loss disability is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1100 (1999).

6.  The claim for service connection for hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The June 1990 Board decision denying service connection 
for a chronic back condition is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Chronic dysentery, irritable bowel syndrome, organic 
residuals of frostbite, and peripheral neuropathy unrelated 
to infectious causes are presumed to have been incurred 
during active military service if they are manifest to a 
degree of 10 percent or more at any time following discharge, 
if the veteran is a former Prisoner of War, and was interned 
or detained for not less than 30 days, even though there is 
no record of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(c) 
(1999).

Evidence which may be considered in rebuttal of service 
incurrence of a presumptive disease, will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of the disease.  Medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  A finding of 
affirmative evidence rebutting service incurrence is not to 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all the evidence of record, support a conclusion that the 
disease was not incurred in service.  38 C.F.R. § 3.307(d) 
(1999).

Service connection is warranted for cardiovascular-renal 
disease including hypertension when the disease is manifested 
to a compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant served during World War II and earned the 
Combat Infantryman's Badge.  The Board finds that he is a 
combat veteran.  With regard to combat veterans, 38 U.S.C.A. 
§ 1154(b) (West 1991) lightens the burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who allege that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
sets forth a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  As the first step, 
it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  The statute provides that if these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence 
as "sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  The presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting "clear and convincing evidence to the 
contrary."  Id.  Thus, as the third step in the analysis, 
it must be determined whether the government has met its 
burden of rebutting the presumption of service-connection by 
"clear and convincing evidence to the contrary."  Id.  
Collette v. Brown, 82 F.3d 389, 392-93 (1996).

Chronic dysentery, irritable bowel syndrome, frostbite 
injuries, or peripheral neuropathy were not diagnosed in 
service.  The condition of his gastrointestinal system, and 
extremities was normal at the time of his December 1945 
separation examination.

Competent post-service evidence of chronic dysentery, 
irritable bowel syndrome, frostbite injury residuals, or 
peripheral neuropathy has not been presented.  A review of 
the private and VA Medical Center evidence presented in this 
case reveals no diagnoses for any of these conditions.  A 
medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  Thus, the claim for service connection for 
chronic dysentery, irritable bowel syndrome, frostbite 
injury residuals, or peripheral neuropathy is not well 
grounded.

The appellant has contended that he was a Prisoner of War of 
the German government for greater than 30 days and that 
therefore he is entitled to presumptive service connection 
for these conditions.  In spite of repeated efforts by the 
RO, Prisoner of War status has never been verified.  
However, absent competent medical evidence of post-service 
chronic dysentery, irritable bowel syndrome, frostbite 
injury residuals, or peripheral neuropathy, Prisoner of War 
status is irrelevant in the Board's consideration of this 
appeal.  In other words, service connection may not be 
presumed for any disease absent a competent post-service 
diagnosis of the disease for which service connection is 
claimed, without regard to whether or not the appellant was 
a Prisoner of War.  

Likewise, the provisions of 38 U.S.C.A. § 1154(b) do not 
assist this appellant, as satisfactory evidence of service 
incurrence of any of these conditions has not been 
presented.  The reduced evidentiary burden provided for 
combat veterans by this section relates only to the question 
of service incurrence, "that is, what happened then-- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required."  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1966); Caluza, 7 Vet. App. at 507.

Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical training and expertise to 
diagnose chronic dysentery, irritable bowel syndrome, 
frostbite injury residuals, or peripheral neuropathy post-
service, and he has presented no competent lay or medical 
evidence of service incurrence.  

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in June 1998.  The Board 
notes that the RO undertook extensive development of the 
medical evidence in this case and submitted requests for 
medical evidence from every private and VA Medical Center 
source identified by the appellant.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).


New and Material Evidence Claims

On applications to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).

Service connection for a chronic back disorder, arthritis, 
hearing loss disability, and a heart condition was denied in 
a January 1989 rating decision.  The issues of entitlement to 
service connection for hearing loss disability and a chronic 
back disorder were appealed.  Entitlement to service 
connection for hearing loss disability and a chronic back 
disorder was denied by the Board in June 1990.

As to the issues of service connection for arthritis and a 
heart condition, the January 1989 rating decision was 
unappealed and is final.  As to the issues of service 
connection for hearing loss disability and a chronic back 
disorder, the June 1990 Board decision is final.

I. January 1989 Rating Decision 

At the time of the January 1989 rating decision, the RO 
considered the service records, service medical records, 
copies of correspondence regarding his Missing in Action 
status in April 1945, and a January 1989 VA examination.  
Service connection was denied for arthritis and a heart 
condition as they were not shown in service, Prisoner of War 
status was unverified, and the complaints of joint and chest 
pain were among multiple somatic complaints attributed by the 
VA examiner to an anxiety disorder.

The evidence associated with the claims folder since the 
January 1989 prior final denial included hearing testimony 
from the appellant in January 1990 regarding his alleged 
Prisoner of War experiences, additional appellant statements 
in support of the claim, and private medical evidence between 
1995 and 1996 detailing diagnosis and treatment of: 
cardiomyopathy and congestive heart failure; atrial 
fibrillation; chronic obstructive pulmonary disease; 
gastroesophageal reflux disease; gastritis; and hernia.

a) Arthritis

The evidence submitted since the January 1989 denial does not 
cure the evidentiary defects that existed at the time of the 
prior final denial.  The record remains silent for a 
competent medical diagnosis of arthritis, either in service 
or post-service.  Although the appellant contends that he has 
arthritis in multiple joints, lay assertions on issues 
requiring competent medical evidence cannot suffice as new 
and material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374(1998).  Accordingly, the petition to reopen the 
claim for service connection for arthritis of multiple joints 
is denied.  As the issue of whether new and material evidence 
is a sequential analysis, the Board does not proceed to a 
determination of well groundedness or whether the duty to 
assist has been met.  Elkins, 12 Vet. App. at 209; and 
Winters, 12 Vet. App. at 203.

b) Heart Condition

The private medical evidence from 1995 to 1996 that diagnosed 
cardiomyopathy with congestive heart failure and atrial 
fibrillation is new and material evidence, as it bears 
directly and substantially on the question of whether the 
appellant has a heart condition.  At the time of the prior 
denial, his chest complaints were attributed to an anxiety 
disorder.  The evidence submitted to reopen the claim is 
competent evidence that attributes his complaints to actual 
heart disease, and therefore provides new and material 
evidence of a post-service heart condition.  Accordingly, the 
appellant's petition to reopen the claim for service 
connection for a heart condition is granted.

Having reopened the claim for service connection for a heart 
condition, the Board proceeds to a determination of well 
groundedness.  Elkins, 12 Vet. App. at 209; and Winters, 12 
Vet. App. at 203.  Competent evidence of post-service heart 
disease has been presented.  Post-service diagnoses of 
cardiomyopathy with congestive heart failure and atrial 
fibrillation have been made by competent private medical 
examiners.  

However, cardiomyopathy with congestive heart failure or 
atrial fibrillation was not diagnosed in service.  His 
cardiovascular status was normal at the time of his 
separation examination in December 1945.

Cardiovascular disease was not diagnosed within one year 
after separation from service.  The private medical records 
noting diagnosis of these conditions are dated between 1995 
and 1996.

No competent medical examiner has linked cardiomyopathy with 
congestive heart failure or atrial fibrillation, diagnosed 
many years after separation from service, to service.  The 
only opinion that links the remote diagnoses to service has 
been that of the appellant.  His lay statements are not 
competent evidence sufficient to well ground the claim.  
Layno v. Brown, 6 Vet. App. at 465. 

Cardiomyopathy with congestive heart failure or atrial 
fibrillation are not entitled to presumptive service 
connection as a Prisoner of War presumptive illness.  See 38 
C.F.R. §§ 3.307, 3.309(c) (1999).  The provisions of 
38 U.S.C.A. § 1154 do not assist the appellant since the 
question of nexus to service requires competent medical 
evidence in this instance.  See Libertine v. Brown, 9 Vet. 
App. at 521.  Therefore the claim is denied as not well 
grounded.  For the reasons stated previously, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been met.

II. June 1990 Board Decision

Service connection for hearing loss disability and a chronic 
back disorder was denied by the Board in a June 1990 
decision.  That decision is final.  The Board's decision was 
based on service records, service medical records, copies of 
correspondence regarding his Missing in Action status in 
April 1945, a January 1989 VA examination, and testimony from 
a January 1990 RO hearing.  Service connection for hearing 
loss disability and a chronic back disorder was denied as not 
shown to have been present during service.  In other words, 
at the time of the prior final denial, competent evidence of 
inservice, post-service, or competent evidence attributing 
post-service hearing loss or chronic back condition to 
service had not been presented.

The evidence associated with the claims folder since the June 
1990 Board decision includes private medical evidence between 
1995 and 1996 detailing diagnosis and treatment of heart and 
gastrointestinal disease, additional statements in support of 
the claim, and a VA psychiatric examination report from 
August 1997 that noted that the appellant had some hearing 
loss and had worn a hearing aid since 1950.

a) Hearing Loss Disability

The evidence associated with the claims folder since the June 
1990 Board decision cures an evidentiary defect that existed 
at the time of the prior denial, that is, some competent 
evidence of post-service hearing loss has been presented.  
The VA examiner in August 1997 commented that the appellant 
had some hearing loss, and it is impossible for the Board to 
tell whether the notation was based solely on history as 
provided by the appellant.  This evidence bears directly and 
substantially on the question of whether the appellant has 
post-service hearing loss.  Accordingly, the claim for 
service connection for hearing loss disability is reopened, 
and the Board proceeds to a determination of whether the 
claim is well grounded.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Service medical records reveal hearing acuity of 15/15 
bilaterally.  The VA psychiatric examiner in August 1997 
commented that the appellant had some hearing loss and had 
worn a hearing aid since 1950.  No competent medical evidence 
of post-service hearing loss disability for VA compensation 
purposes and no competent medical evidence attributing post-
service hearing loss to service has been presented.  
Accordingly, the claim for service connection for hearing 
loss disability is not well grounded.  The appellant's 
assertion that he has hearing loss that is attributable to 
service is not competent evidence sufficient to well ground 
the claim.  Layno v. Brown, 6 Vet. App. at 465.  The 
provisions of 38 U.S.C.A. § 1154 do not assist the appellant 
since the question of nexus to service requires competent 
medical evidence in this instance.  See Libertine v. Brown, 9 
Vet. App. at 521.

For the reasons stated previously, the Board is satisfied 
that the obligation imposed by section 5103(a) has been met.

b) Chronic Back Condition

No competent and relevant evidence referable to the back has 
been presented in support of the petition.  The appellant's 
continued assertion that he has a chronic back condition that 
is attributable to service is cumulative of what he had 
previously asserted, and thus cannot be considered new and 
material.  Godwin v. Derwinski, 1 Vet. App. 419, 424-425 
(1991).  The petition to reopen the claim is therefore 
denied.


ORDER

Service connection for chronic dysentery, irritable bowel 
syndrome, frostbite injury residuals and peripheral 
neuropathy is denied.  The petition to reopen the claim for 
service connection for a heart condition is granted, and to 
that extent only the appeal is allowed.  Service connection 
for a heart condition is denied.  The petition to reopen the 
claim for service connection for hearing loss disability is 
granted, and to that extent only the appeal is allowed.  
Service connection for hearing loss disability is denied.  
The petition to reopen claims for service connection for 
arthritis of multiple joints and a chronic back condition, is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

